         AO 450(GAS Rev 10/03)Judgmenl in a Civil Case



                                          United States District Court
                                                        Southern District of Georgia
                  CHERYL EDENFIELD, as mother and legal guardian
                  of QUINCY EDENFIELD,an incapacitated adult.

                                                                                     JUDGMENT IN A CIVIL CASE



                                                   V.                              CASE NUMBER; 2:16-CV-170

                  GATEWAY BEHAVIORAL HEALTH
                  SERVICES,
                  V.

                  HEALTHCARE STAFFING,INC.,
                  Third-Party Defendant




                       Jury Verdict. This action came before the Court fora trial byjury. The issues have been tried and the jury
            □          has rendered its verdict.


                       Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            [Zl
                       rendered.



                       IT IS ORDERED AND ADJUDGED

                       that in accordance with the Order of the Court entered this 28th day of November 2018, granting

                       Defendant, Gateway's Motion for Summary Judgment, judgment is hereby entered, and this case

                       stands closed.




            Approved bv:
                                   HON.^SA GODBEY WOOD. JUDGE
                                   UN^D STATES DISTRICT COURT
                                     lUTHERN DISTRICT OF GEORGIA




            bate
                                        (r^ ic^ 2^^ /                            Scott L.
                                                                                 Cerk




                                                                                 (ByJueput\K::leti<
GAS Rev 10/1/0}
